          Case 7:18-cv-06849-PMH Document 65 Filed 03/16/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
CHRISTOPHER ELIJAH JOHNSON,

                                 Plaintiff,
                                                             MEMORANDUM OPINION
v.                                                           AND ORDER

WESTCHESTER MEDICAL CENTER, et al.,                          18-CV-06849 (PMH)

                                   Defendants.
---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        Plaintiff Christopher Elijah Johnson (“Plaintiff”), currently incarcerated at Upstate

Correctional Facility and proceeding pro se and in forma pauperis, commenced this action on

July 30, 2018 with the filing of a Complaint. (Doc. 1). On December 4, 2018, Plaintiff filed an

Amended Complaint pressing claims under 42 U.S.C. § 1983 against Westchester Medical

Center (“WMC”), Frank Weber (“Weber”) and John Full (“Full” and collectively “Defendants”)

for violations of Plaintiff’s Eighth and Fourteenth Amendment rights related to a dental

procedure at WMC performed on June 8, 2018. (Doc. 11, “Am. Compl.”). Plaintiff also asserts

state law tort claims. (Id.).

        By motion dated April 20, 2020, Defendants moved for summary judgment under Federal

Rule of Civil Procedure 56. (Doc. 37; Doc. 41, “Defs. Br.”). Plaintiff filed an Affirmation in

Opposition to Defendants’ Motion on October 8, 2020 (Doc. 56, “Pl. Aff.”), and the motion was

fully submitted with the filing of Defendants’ reply brief on October 12, 2020 (Doc. 59).

        For the reasons set forth below, Defendants’ motion is GRANTED.




                                                        1
         Case 7:18-cv-06849-PMH Document 65 Filed 03/16/21 Page 2 of 11




                                          BACKGROUND

        The facts, as recited below, are taken from Plaintiff’s Amended Complaint, Defendants’

Local Civil Rule 56.1 Statement (Doc. 39, “56.1 Stmt.”),1 and the admissible evidence submitted

by the parties.

        On June 8, 2018, Plaintiff had a dental procedure at WMC to remove ten teeth that were

decayed and non-restorable. (Am. Compl. at 4; 56.1 Stmt. ¶ 4). Full, who is the Chief Resident at

WMC Oral and Maxillofacial Surgery Service (Doc. 38, “Bave Decl.” Ex. 4, “Full Aff.” ¶ 2),

performed the procedure under the supervision of Weber (56.1 Stmt. ¶ 4), who is an attending

Oral Maxillofacial Surgeon at WMC (Bave Decl. Ex. 5, “Weber Aff.” ¶ 2). The procedure was

performed while Plaintiff was under IV sedation. (Am. Compl. at 4; 56.1 Stmt. ¶ 5). Plaintiff

alleges that he woke up mid-procedure and experienced severe pain. (Am. Compl. at 4).

Defendants maintain that Plaintiff was pain-free throughout the one-hour procedure. (56.1 Stmt.

¶ 5 (citing Doc. 38, “Bave Decl.” Ex. 3, “Medical Records”)). The Medical Records indicate that

Plaintiff’s procedure lasted from 9:45 a.m. until 10:15 a.m., and Plaintiff’s sedation levels were




1
  Plaintiff did not submit a Rule 56.1 statement. While “pro se litigants are [] not excused from meeting
the requirements of Local Rule 56.1 . . . where a pro se plaintiff fails to submit a proper Rule 56.1
statement in opposition to a summary judgment motion, the Court retains some discretion to consider the
substance of the plaintiff’s arguments, where actually supported by evidentiary submissions.” Wali v. One
Source Co., 678 F. Supp. 2d 170, 178 (S.D.N.Y. 2009); see also Gadson v. Goord, No. 96-CV-7544,
2000 WL 328879, at *3 (S.D.N.Y. Mar. 28, 2000) (“Plaintiff did not submit a Statement Pursuant to Civil
Rule 56.1. Instead, he submitted ‘Plaintiff's Opposition for Defendant’s Memorandum of Law in Support
of Motion for Summary Judgment,’ stating his disagreement with the defendant’s version of the facts. In
light of plaintiff’s pro se status, the Court will accept this memorandum in lieu of a Rule 56.1
Statement.”). The Court considers Plaintiff’s Affirmation in Opposition to Defendants’ motion and his
disagreement with statements in Defendants’ Rule 56.1 Statement to the extent that the disagreement is
supported by evidence in the record. The Court is mindful that bald and conclusory statements contained
in Plaintiff’s Affirmation do not constitute opposition to Defendants’ Rule 56.1 Statement. See Woods v.
Acampora, No. 08-CV-4854, 2009 WL 1835881, at *3 (S.D.N.Y. June 24, 2009) (“[A] pro se party’s
‘bald assertion’ completely unsupported by evidence, is not sufficient to overcome a motion for summary
judgment.” (quoting Odom v. Keane, 1997 WL 576088, at *3 (S.D.N.Y. Sept. 17, 1997))).



                                                   2
         Case 7:18-cv-06849-PMH Document 65 Filed 03/16/21 Page 3 of 11




monitored from 9:45 a.m. until 10:45 a.m. (Medical Records at 6).2 The Medical Records include

Plaintiff’s RASS level,3 which indicate Plaintiff’s level of sedation from 9:45 a.m. until 10:45

a.m. in five or fifteen minute increments. (Id.). The RASS levels demonstrate that from 9:55 a.m.

until 10:10 a.m., Plaintiff’s sedation level was four (deep sedation) and from 10:10 a.m. until

10:30 a.m., Plaintiff’s sedation level was three (moderate sedation). (Id.). The contemporaneous

medical records do not indicate that Plaintiff woke up in the middle of his procedure. (Weber

Aff. ¶ 6). The Medical Records also reflect Plaintiff’s pain level throughout the course of the

procedure. Plaintiff’s pain level at the beginning of the procedure was noted as 5/10, and was

thereafter, from 9:50 a.m. until 10:45 a.m., noted at 0/10. (Medical Records at 6; Full Aff. ¶ 6).

The Medical Records contain no indication that Plaintiff experienced severe pain during the

procedure.

        While Plaintiff claims that after the procedure, “Full never wrote a prescription [for]

medication for pain or antibiotics to prevent infection” (Am. Compl. at 4), the Medical Records

indicate that Plaintiff could be prescribed pain medication as needed. (56.1 Stmt. ¶ 8 (citing

Medical Records at 5 (Full’s notes indicating that he “[r]ecommended OTC meds for pain”))).

        Plaintiff alleges also that on June 13, 2018 he filed a grievance related to the dental

procedure while he was incarcerated at Sing Sing Correctional Facility (“Sing Sing”), but that he

never received a response. (Am. Compl. at 4). Plaintiff states that he notified Captain Carrington

(“Carrington”) about his grievance on July 20, 2018 and that the delay in Carrington responding

2
  The Medical Records include a compilation of different documents related to Plaintiff’s dental
extraction procedure and do not include consistent page numbering. Thus, the Court cites to the
pagination generated by ECF when citing to the Medical Records.
3
  RASS, which measures a patient’s “sedation level,” stands for Richmond Agitation Sedation Scale, and
the scale ranges from zero to five. (Medical Records at 6). According to the Medical Records: “0 = alert;
1 = drowsy; 2 = Light sedation briefly awakens with eye contact to voice; 3 = mod sedation: movement or
eye opening to voice; 4 = Deep sedation: no response to voice, movement or eye opening to physical
stimulation; 5 = Unarousable: No response to voice or physical stimulation.” (Id.).

                                                   3
         Case 7:18-cv-06849-PMH Document 65 Filed 03/16/21 Page 4 of 11




to his grievance denied him his due process rights. (Id. at 4-5). Plaintiff attaches to the Amended

Complaint various documents that apparently demonstrate Plaintiff’s grievance filing history.

(Id. at 7-10).

                                   STANDARD OF REVIEW

        Pursuant to Federal Rule of Civil Procedure 56, a court “shall grant summary judgment if

the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A fact is ‘material’ if it ‘might

affect the outcome of the suit under the governing law,’ and is genuinely in dispute ‘if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.’” ”

Liverpool v. Davis, 442 F. Supp. 3d 714, 722 (S.D.N.Y. 2020) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). “‘Factual disputes that are irrelevant or unnecessary’ are

not material and thus cannot preclude summary judgment.” Sood v. Rampersaud, No. 12-CV-

5486, 2013 WL 1681261, at *1 (S.D.N.Y. Apr. 17, 2013) (quoting Anderson, 477 U.S. at 248).

The court’s duty, when determining whether summary judgment is appropriate, is “not to resolve

disputed issues of fact but to assess whether there are any factual issues to be tried.” Id. (quoting

Wilson v. Nw. Mut. Ins. Co., 625 F.3d 54, 60 (2d Cir. 2010)). Indeed, the court’s function is not

to determine the truth or weigh the evidence. The task is material issue spotting, not material

issue determining. Therefore, “where there is an absence of sufficient proof as to one essential

element of a claim, any factual disputes with respect to other elements of the claim are

immaterial.” Bellotto v. Cty. of Orange, 248 F. App’x 232, 234 (2d Cir. 2007) (quoting

Salahuddin v. Goord, 467 F.3d 263, 281 (2d Cir. 2006)).

        “It is the movant’s burden to show that no genuine factual dispute exists.” Vermont Teddy

Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004) (citing Adickes v. S.H. Kress



                                                 4
        Case 7:18-cv-06849-PMH Document 65 Filed 03/16/21 Page 5 of 11




& Co., 398 U.S. 144, 157 (1970)). The Court must “resolve all ambiguities and draw all

reasonable inferences in the non-movant’s favor.” Id. (citing Giannullo v. City of N.Y., 322 F.3d

139, 140 (2d Cir. 2003)). Once the movant has met its burden, the non-movant “must come

forward with specific facts showing that there is a genuine issue for trial.” Liverpool, 442 F.

Supp. 3d at 722 (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-

87 (1986)). The non-movant cannot defeat a summary judgment motion by relying on “mere

speculation or conjecture as to the true nature of the facts.” Id. (quoting Knight v. U.S. Fire Ins.

Co., 804 F.2d 9, 12 (2d Cir. 1986)). However, if “there is any evidence from which a reasonable

inference could be drawn in favor of the opposing party on the issue on which summary

judgment is sought, summary judgment is improper.” Sood, 2013 WL 1681261, at *2 (citing Sec.

Ins. Co. of Hartford v. Old Dominion Freight Line Inc., 391 F.3d 77, 83 (2d Cir. 2004)).

       Should there be no genuine issue of material fact, the movant must also establish its

entitlement to judgment as a matter of law. See Glover v. Austin, 289 F. App’x 430, 431 (2d Cir.

2008) (“Summary judgment is appropriate if, but only if, there are no genuine issues

of material fact supporting an essential element of the plaintiffs’ claim for relief.”); Pimentel v.

City of New York, 74 F. App’x 146, 148 (2d Cir. 2003) (holding that because plaintiff “failed to

raise an issue of material fact with respect to an essential element of her[] claim, the District

Court properly granted summary judgment dismissing that claim”). Simply put, the movant must

establish separately that the law favors the judgment sought.

                                           ANALYSIS

       The Amended Complaint does not enumerate claims for relief. Given Plaintiff’s pro se

status, the Court interprets Plaintiff’s allegations to raise the strongest claims they suggest. See

DiPetto v. U.S. Postal Serv., 383 F. App’x 102, 103 (2d Cir. 2010) (“[W]hile pro se complaints



                                                 5
        Case 7:18-cv-06849-PMH Document 65 Filed 03/16/21 Page 6 of 11




must contain sufficient factual allegations to meet the plausibility standard, we should look for

such allegations by reading pro se complaints with ‘special solicitude’ and interpreting them to

raise the ‘strongest [claims] that they suggest.’” (quoting Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006))). Accordingly, the Court interprets the Amended

Complaint as raising, under 42 U.S.C. § 1983, an Eighth Amendment deliberate indifference

claim and a Fourteenth Amendment due process claim as well as state law tort claims. The

claims are analyzed seriatim.

  I.   Eighth Amendment Claim

       Plaintiff alleges that Defendants violated his Eighth Amendment rights because they

exhibited deliberate indifference to his serious medical needs and provided inadequate medical

care related to the June 8, 2018 dental procedure. Based on the evidence in the record, the Court

holds that no reasonable jury could find that Defendants violated Plaintiff’s Eighth Amendment

rights and accordingly grants Defendants’ motion for summary judgment on the Eighth

Amendment claims.

       Because Plaintiff was a “convicted and sentenced prisoner” at the time of the events

giving rise to this dispute (Am. Compl. at 2), Plaintiff’s deliberate indifference claims are raised

under the Cruel and Unusual Punishment Clause of the Eighth Amendment. Darnell v. Pineiro,

849 F.3d 17, 29 (2d Cir. 2017). While the “Eighth Amendment imposes a duty upon prison

officials to ensure that inmates receive adequate medical care . . . not every lapse in medical care

is a constitutional wrong.” Salahuddin v. Goord, 467 F.3d 263, 279 (2d Cir. 2006) (quoting

Farmer v. Brennan, 511 U.S. 825, 832, 834 (1994)). A plaintiff can prevail on a deliberate

indifference to medical needs claim under the Eighth Amendment by satisfying a two-prong test.




                                                 6
         Case 7:18-cv-06849-PMH Document 65 Filed 03/16/21 Page 7 of 11




       The first prong is objective and requires that the alleged deprivation in medical care be

“sufficiently serious.” Id. (quoting Farmer, 511 U.S. at 834). A deprivation in medical care is

sufficiently serious if (1) “the prisoner was actually deprived of adequate medical care” and (2)

“the inadequacy in medical care is sufficiently serious.” Id. at 279-80. The latter inquiry

“contemplates a condition of urgency that may result in degeneration or extreme pain.” Chance

v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998)

       The second prong is subjective and requires that the plaintiff demonstrate that the

defendant had a sufficiently culpable state of mind. Id. A defendant has a sufficiently culpable

state of mind if he “knew of and disregarded the plaintiff’s serious medical needs.” Id. at 703

(citing Farmer, 511 U.S. at 837). A Plaintiff’s mere disagreement with the medical treatment

received does not rise to a constitutional violation and “negligence, even if it constitutes medical

malpractice, does not, without more, engender a constitutional claim.” Id. (citing Estelle v.

Gamble, 429 U.S. 97, 105-06 (1976)). Rather, instances of medical malpractice only rise to the

level of a constitutional wrong where the malpractice “involves culpable recklessness, i.e., an act

or a failure to act by the prison doctor that evinces a conscious disregard of a substantial risk of

serious harm.” Id. (quoting Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996) (internal

quotation marks omitted)).

       Here, construing the Amended Complaint with the required liberality, Plaintiff’s

allegations offered in support of his Eighth Amendment claim include that (1) he woke up in the

middle of the dental procedure in pain (Am. Compl. at 4), (2) Full did not write a prescription for

pain medication or antibiotics after the procedure (id.), (3) “the dentist left parts of [Plaintiff’s]

teeth in [his] gums” that did not come out for weeks (Pl. Aff. at 3), and (4) the procedure was not

done well and resulted in prolonged bleeding (id.).



                                                  7
        Case 7:18-cv-06849-PMH Document 65 Filed 03/16/21 Page 8 of 11




       Assuming without holding that a jury could reasonably conclude that Plaintiff’s medical

condition was sufficiently serious, no reasonable jury could conclude that Defendants were

deliberately indifferent or failed to provide adequate medical care. Thus, giving every benefit of

the doubt to Plaintiff and resolving all ambiguities and drawing all reasonable inferences in

Plaintiff’s favor, there is no genuine dispute over material facts regarding the subjective prong of

Plaintiff’s Eighth Amendment claim. Simply stated, there is no evidence that Defendants were

deliberately indifferent to Plaintiff’s medical needs. Rather, the evidence presented to the Court

establishes that Defendants’ conduct during the dental procedure was wholly proper and is in

direct contravention to Plaintiff’s bald and conclusory allegations. For example, the Medical

Records related to the June 8, 2018 dental procedure indicate that Plaintiff was under sedation

for the duration of the procedure and did not wake up and experience severe pain as he alleges.

(56.1 Stmt. ¶ 5; Full Aff. ¶ 8 (“The sedation record indicates he was not in pain for the duration

of the procedure.”); Weber Aff. ¶ 6 (“My review of the sedation record discloses that the patient,

except when the sedation was initiated, was pain free during the procedure.”); Medical records at

6). The record demonstrates also that the post-operative orders permitted Plaintiff to request

over-the-counter medication as needed and that antibiotics were not prescribed because there was

no sign of infection. (56.1 Stmt. ¶ 8; Full. Aff. ¶ 7; Weber Aff. ¶ 7; Medical Records at 5).

Additionally, nothing in the record indicates that pieces of Plaintiff’s removed teeth were left in

his mouth. (Full Aff. ¶ 8; Weber Aff. ¶ 5). Finally, Weber stated that “[b]ased upon the record

and [his] 43 years of experience as an [oral maxillofacial surgeon], the treatment plaintiff

received at [Westchester Medical Center] by Dr. Full and [Weber] was well within the standard

of care and constituted good and accepted practice.” (Weber Aff. ¶ 9).




                                                 8
           Case 7:18-cv-06849-PMH Document 65 Filed 03/16/21 Page 9 of 11




          Plaintiff has produced no evidence that rebuts these facts. Plaintiff offers only his own

unsupported, bald, and conclusory statements in support of his argument that Defendants acted

with a sufficiently culpable state of mind. Plaintiff’s statements, for example, that “[t]he

treatment [Defendants] rendered to [him] was way below the standard of care,” or that “[Full]

kept pulling [his] teeth, knowing that I was awake and in anguish,” or that “Full saw that [he]

was awake and in distress” during the course of the procedure (see Pl. Aff. at 2-3) are not

supported in any way by the evidence adduced during discovery and presented to the Court on

the pending motion. Because “[r]eliance upon conclusory statements or mere allegations is not

sufficient to defeat summary judgment,” Woods v. Ruffino, 8 F. App’x 41, 42 (2d Cir. 2001)

(citing Ying Jing Gan v. City of N.Y., 996 F.2d 522, 532 (2d Cir. 1993)), the Eighth Amendment

claim is dismissed.4

    II.   Fourteenth Amendment Claim

          Plaintiff alleges that his Fourteenth Amendment due process rights were violated

because, on June 13, 2018, he filed a grievance at Sing Sing related to the dental procedure, but

never got a response. (Am. Compl. at 4-5). Plaintiff attached to his Complaint exhibits allegedly

documenting his history of filing grievances. (Id. at 7-10).

          The Court can quickly dispose of any due process claims related to Plaintiff’s history of

filing grievances at Sing Sing as Plaintiff does not assert claims against any Defendant involved

in the grievance process at Sing Sing. “It is well settled that, in order to establish a defendant’s

individual liability in a suit brought under § 1983, a plaintiff must show, inter alia, the

4
  To the extent that Plaintiff intended to assert a Monell municipal liability claim against WMC, Plaintiff
has not identified any policy, custom, or practice maintained by WMC sufficient to establish municipal
liability. See Harris v. Viau, No. 17-CV-9746, 2019 WL 1331632, at *4 (S.D.N.Y. Mar. 25, 2019)
(“Plaintiff's Amended Complaint fails to state a claim because he has not alleged any official policy or
custom on the part of [Westchester County Health Care Corporation which owns and maintains WMC]
that resulted in Plaintiff’s inadequate medical treatment as required by Monell v. Department of Social
Services, 436 U.S. 658 (1978).”). Accordingly, Plaintiff’s Monell claim against WMC is dismissed.

                                                    9
        Case 7:18-cv-06849-PMH Document 65 Filed 03/16/21 Page 10 of 11




defendant’s personal involvement in the alleged constitutional deprivation.” Grullon v. City of

New Haven, 720 F.3d 133, 138 (2d Cir. 2013). Here, Plaintiff names only WMC, Weber, and

Full as Defendants and in no way alleges that any of these Defendants were personally involved

in the grievance process at Sing Sing. The documents attached to the Complaint provide

additional support for the finding that the named Defendants were not involved in the grievance

process at Sing Sing. Accordingly, Plaintiff’s Fourteenth Amendment claims are dismissed.

III.    State Law Claims

        Plaintiff also asserts state law tort claims for negligence and medical malpractice. “A

federal district court may decline to exercise supplemental jurisdiction over pendent

state law claims when it ‘has dismissed all claims over which it has original jurisdiction.’” Offor

v. Mercy Med. Ctr., No. 17-CV-1872, 2018 WL 2947971, at *7 (S.D.N.Y. May 31, 2018)

(quoting 28 U.S.C. § 1367(c)(3)). Having dismissed all of Plaintiff’s claims over which the Court

has original jurisdiction, the Court declines to exercise jurisdiction over Plaintiff’s state law

claims. See, e.g., McLeod v. Jewish Guild for the Blind, 864 F.3d 154, 158 n.6 (2d Cir. 2017)

(“Of course, a district court may decline to exercise supplemental jurisdiction over state and

local law claims if it has dismissed all claims over which it has original jurisdiction.”).5

                                           CONCLUSION

        Defendants’ motion for summary judgment is GRANTED. The Clerk is directed to mail a

copy of this Memorandum Opinion and Order to Plaintiff at the address provided on the docket,

terminate the pending motions (Docs. 37, 45), and close this action.




5
 Because the Court declines to exercise jurisdiction over Plaintiff’s state law claims, the Court need not
and does not reach Defendants’ arguments for why summary judgment on the state law claims is
appropriate.

                                                   10
       Case 7:18-cv-06849-PMH Document 65 Filed 03/16/21 Page 11 of 11




                                          SO ORDERED.
Dated: White Plains, NY
       March 16, 2021
                                          __________________________
                                          Philip M. Halpern
                                          United States District Judge




                                     11
